Exhibit 10.31

GENERAL INDEMNITY AGREEMENT

THIS AGREEMENT is made by Labor Ready, Inc. of 1016 S. 28th Street, Tacoma,
Washington 98409 (hereinafter jointly and severally called Undersigned) and
GREAT AMERICAN INSURANCE COMPANY, its Affiliates (including but not limited to
American National Fire Insurance Company, American Alliance Insurance Company
and Agricultural Insurance Company) 580 Walnut St., Cincinnati, Ohio 45202
(hereinafter called Surety).

WHEREAS, the Undersigned may desire or be required to give or procure surety
bonds, undertakings or instruments of  guarantee, and to renew, continue or
substitute the same, hereinafter called Bonds, for itself or any present or
future wholly or partially owned subsidiary or any subsidiary of a subsidiary of
the Undersigned; or joint ventures or partnerships in combination with each
other, now in existence or which may hereafter be created or acquired; or for
any other entity upon written request of the Undersigned, whether in its own
name or as co-adventurer with others; and the Undersigned has a substantial,
material and beneficial interest in the obtaining of the Bond(s) or in the
Surety's refraining from canceling said Bond(s); and

WHEREAS, at the request of the Undersigned and upon the express understanding
that this Agreement should be given, the Surety has executed or procured to be
executed, and may from time to time hereafter execute or procure to be executed
said Bonds on behalf of the Undersigned and/or any other related business
entity.

NOW, THEREFORE, in consideration of the premises the Undersigned, for itself,
its successors and assigns, jointly and severally, hereby covenant and agree
with the Surety, its successors and assigns, as follows:

1 . That all the terms, provisions, conditions and agreements herein contained
shall be jointly and severally binding and obligatory upon the Undersigned with
respect to any such Bond or Bonds heretofore or hereafter executed by the Surety
for the Undersigned or its nominee, which Bond or Bonds shall be deemed to have
been executed by the Surety at the request, in each instance, of the
Undersigned.

2. To pay or cause to be paid to the Surety upon the execution of each such Bond
a premium and to pay or cause to be paid in advance all subsequent premiums
until all liability under each such Bond shall have terminated and until the
Surety shall have received satisfactory evidence of such termination.

3. That the Undersigned will perform all the obligations of any such Bond or
Bonds and will at all times exonerate, indemnify and keep indernnified the
Surety from and against any and all liability, loss, costs, damages, expenses,
counsel and attorney's fees, claims, demands, suits, judgments, orders and
adjudications that the Surety shall or may for any cause at any time sustain,
incur or become subject to by reason of executing any such Bond or Bonds, or by
reason of obtaining or seeking to obtain a release therefrom or in enforcing any
of the agreements herein contained.

4. That the Surety is hereby authorized, but not required, to make or consent to
any change of any kind whatsoever in any such Bond or Bonds whether given in
connection with a contract or otherwise, without notice to or consent by the
Undersigned.

5. That in the event of claim or suit against the Surety on any such Bond or
Bonds the Undersigned shall irrunediately place the Surety in current funds
sufficient to indemnify the Surety up to the full amount claimed or for which
suit is brought.

6. That in any action brought against the Undersigned alone, the outcome of
which might affect the liability of the Surety or in any action in which both
the Undersigned and Surety are parties, notwithstanding the fact that the
Undersigned may have engaged counsel to represent him/her, them or it (as the
case may be) and the Surety, or either of them, the Surety shall have the right
to retain its own counsel if in its sole opinion the protection of its interests
require it to do so, and the costs, expenses, counsel and attorneys' fees
incurred or sustained thereby shall be a liability of the Undersigned hereunder.

7. That the Surety shall have the right to pay, adjust, settle or compromise any
liability, loss, costs, expenses, counsel and attorneys' fees, claims, demands,
suits, judgments, orders and adjudications upon or under any such Bond or Bonds
and in such event an itemized statement thereof, sworn to by an officer or
officers of the Surety, or the voucher or vouchers or other evidence of such
payment, adjustment, settlement, or compromise, shall be conclusive evidence of
the fact and extent of the liability of the Undersigned hereunder, provided such
payment, adjustment, settlement, or compromise shall have been made by the
Surety in good faith, believing itself liable therefor, whether liable or not.

8. That this Agreement shall, in all its terms and agreements be for the benefit
of and protect any surety or sureties joining with the Surety in executing any
such Bond or Bonds, or executing at the request of the Surety and such Bond or
Bonds, as well as any surety or sureties assuming reinsurance thereupon.

9. The Undersigned will, on request of Surety, procure the discharge of Surety
from any Bond(s) and all liability by reason thereof. If such discharge is
unattainable, the Undersigned will, if requested by Surety, either deposit
collateral with Surety, acceptable to Surety, sufficient to cover all exposure
under such Bond(s), or make provision acceptable to Surety for the funding of
the bonded obligation(s)

10. That separate suits may be brought hereunder as causes of action accrue, and
the bringing of suit or recovery of judgment upon any cause of action shall not
bar the bringing of other suits upon other causes of action whether theretofore
or thereafter arising.

11. That the failure of the Surety to insist upon strict compliance with any of
the terms hereof shall not be considered to be a waiver of any such terms, nor
shall it harm the rights of the Surety to insist upon strict compliance herewith
at any time thereafter whether in connection with the same or any other Bond or
Bonds executed in reliance hereon.

12. That the taking by the Surety from the Undersigned of a specific indemnity
agreement or agreements in connection with a Bond or Bonds executed for any
Undersigned shall in no way affect the operation of this General Indemnity
Agreement as to Bonds theretofore or thereafter executed.

13. That if any provision of this Agreement shall be contrary to the laws of any
State in which the same shall be sought to be enforced, the illegality or
unenforceability of any such provision shall not affect the other terms,
covenants and conditions hereof, and the same shall be binding upon the
Undersigned with the same force and effect as though the illegal or
unenforceable provision were not contained herein.

14. Surety shall have the right to decline to execute any Bond(s).

By executing this agreement you are bound to Surety with respect to all Bonds
executed, provided or procured or to be executed, provided or procured by Surety
in behalf of any of the Undersigned.

Signed, sealed and dated this 3rd day of November, 2000.

Attest or Witness

Labor Ready, Inc.

By /s/ Ronald L. Junck, Secretary

By /s/ Richard L. King, President

 